
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1


SIXTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

        This Amendment, dated as of December 15, 2002, is made by and between
CIBER, INC., a Delaware corporation (the "Borrower"), and WELLS FARGO BANK,
NATIONAL ASSOCIATION (the "Lender").

Recitals

        The Borrower and the Lender are parties to a Loan and Security Agreement
dated as of September 26, 2001, as amended by a First Modification to Loan and
Security Agreement dated as of December 31, 2001, a letter amendment to the Loan
and Security Agreement dated as of March 12, 2002, a Third Amendment to Loan and
Security Agreement dated as of May 6, 2002, a letter amendment to the Loan and
Security Agreement dated as of August 2, 2002 and an Amendment to Loan and
Security Agreement dated as of November 8, 2002 (as so amended, the "Loan
Agreement"). Capitalized terms used in these recitals have the meanings given to
them in the Loan Agreement unless otherwise specified.

        The Borrower desires to borrow additional money to acquire the Target
Shares (as defined below) and the Lender desires to lend additional money to
Borrower to acquire the Target Shares.

        The Borrower has requested that certain amendments be made to the Loan
Agreement, which the Lender is willing to make pursuant to the terms and
conditions set forth herein.

        NOW, THEREFORE, in consideration of the premises and of the mutual
covenants and agreements herein contained, it is agreed as follows:

        1.    Defined Terms.    Capitalized terms used in this Amendment which
are defined in the Loan Agreement shall have the same meanings as defined
therein, unless otherwise defined herein.

        2.    Section 1.1 of the Loan Agreement is hereby amended by adding or
amending, as the case may be, the following subsections to read in their
entirety as follows:

"(nn)    'Acceptance Condition' means the condition to the Offer that valid
acceptances are received (and not, where permitted, withdrawn) in respect of not
less than 90 per cent in nominal value of the Target Shares to which the Offer
relates.

(oo)    'Acquisition' means the acquisition by Borrower pursuant to the Offer of
the entire issued share capital of Target.

(pp)    'Certain Funds Period' means, notwithstanding any other provision of
this Agreement, the period beginning on the date of the Press Release and ending
on the earlier of: (a) the date on which the Offer lapses, terminates or is
withdrawn; (b) the date on which Borrower has paid for and owns all of the
Target Shares or (c) April 29, 2003.

(qq)    'Clean-Up Period' means the period commencing on the Unconditional Date
and ending on the date which is 60 days after the Unconditional Date.

(rr)    'Code' means the City Code on Takeovers and Mergers.

(ss)    'Funds Condition' means the condition to the Offer contained in
Appendix I, Part A, paragraph (h) of the Press Release.

(tt)    'Loan Availability' shall mean, at any time Seventy-Five Million Dollars
($75,000,000), subject to reductions in the maximum amount of the Commitment
from time to time pursuant to Section 2.8, less the aggregate undrawn face
amount of the Letters of Credit.

--------------------------------------------------------------------------------




(uu)    'Major Breach' means a breach of any of the following provisions of this
Agreement:

(i)(A)    Section 5.1(g), but only insofar as the breach relates to the
obligation of the Borrower in that section not to (A) "grant a security interest
in or suffer to exist a lien on any of its property other than Permitted Liens";
or (B) "sell, lease, transfer or otherwise dispose of any of its property (not
to exceed $100,000 per transaction or $250,000 per calendar year) except for the
sale of Inventory in the ordinary course of its business"; or

(B)    Section 6.1, but only insofar as the breach relates to the obligation of
the Borrower in that section not to "grant a security interest in any of the
Collateral to any other Person";

except that, for the avoidance of doubt, Borrower may provide cash or cash
equivalent security for the purposes of Section 5.1(x);

(ii)Section 4.1(p);

(iii)Sections 5.1(k), (1), (m) or (q); and

(iv)Section 5.2.

(vv)    'Major Default' means any of the following Events of Default:

(i)Section 8.1(a), (g), (h), (j) and (k);

(ii)Section 8.1 (b) but only insofar as it relates to a Major Breach; or

(iii)Section 8.1(e) but only insofar as it relates to a Major Representation.

(ww)    'Major Representation' means any of the representations contained within
Sections 4.1(g), (n) or (s) but, with respect to Section 4.1(s), only insofar as
it relates to the Borrower's failure to be duly organized or to be in good
standing in the states of Delaware or Colorado.

(xx)    'Offer' means the offer by Borrower, whether directly or through its
wholly owned subsidiary, to acquire the Target Shares not already owned by
Borrower to be contained in the Offer Document and where the context so
requires, any subsequent revision, variation, extension or renewal of such
offer.

(yy)    'Offer Document' means the offer document to be addressed to Target
Shareholders and any other document containing the terms of the Offer (including
for the avoidance of doubt, the announcement of a firm intention to make the
Offer pursuant to Rule 2.5 of the Code proposed to be made on or about
December 16, 2002).

(zz)    'Offer Loan' means the single Loan the purpose of which is solely to
fund the Acquisition and for no other purpose.

(aaa)    'Paydown Amount' means an amount equal to the amount required, as of
the date the Offer Loan is drawndown, to reduce the sum of (i) the aggregate
undrawn face amount of the Letters of Credit, (ii) the aggregate unpaid
principal of all Loans outstanding, and (iii) the amount of the Offer Loan, to
$50,000,000.

(bbb)    'Press Release' means the press release to be made by or on behalf of
the Borrower announcing the terms of the Offer.

(ccc)    'Target' means ECSoft Group plc, a public limited company incorporated
and having its registered office in England, the shares of which are listed and
traded on the London Stock Exchange.

(ddd)    'Target Group' means the Target and its Subsidiaries.

2

--------------------------------------------------------------------------------




(eee)    'Target Shareholders' means the holders of the Target Shares.

(fff)    'Target Shares' means the existing unconditionally allotted or issued
shares in Target and any further shares which may be issued or unconditionally
allotted prior to the date on which the Offer closes.

(ggg)    'Unconditional Date' means the date on which the Offer becomes or is
declared unconditional by the Borrower in all respects."

        3.    Section 2.1 of the Loan Agreement is hereby amended to read in its
entirety as follows:

"Section 2.1    Commitment.    Subject to the terms and conditions of this
Agreement and the Other Agreements and provided further that Borrower is not in
default thereunder, and prior to the Termination Date, Lender shall make Loans
and/or issue Letters of Credit to Borrower as Borrower shall from time to time
request (the 'Commitment'). The aggregate unpaid principal of all Loans
outstanding at any one time shall not exceed Seventy-Five Million Dollars
($75,000,000), subject to reductions in the maximum amount of the Commitment
from time to time pursuant to Section 2.8, less the aggregate undrawn face
amount of the Letters of Credit. If at any time the outstanding principal
balance of the Loans exceeds Loan Availability, Borrower shall immediately, and
without the necessity of a demand by Lender, pay to Lender such amount as may be
necessary to eliminate such excess."

        4.    Section 2.8(b) of the Loan Agreement is hereby amended to read in
its entirety as follows:

"As of the earlier of April 30, 2003 or the date on which the Paydown Amount is
paid in full, the Commitment shall automatically be reduced to Fifty Million
Dollars ($50,000,000), as of September 30, 2003, the Commitment shall
automatically be reduced to Forty-Seven Million Five Hundred Thousand Dollars
($47,500,000), and as of December 31, 2003, and as of the last Business Day of
each calendar quarter thereafter, the Commitment shall automatically be reduced
in the amount of Two Million Five Hundred Thousand Dollars ($2,500,000)."

        5.    Article V of the Loan Agreement is hereby amended by adding a new
Section 5.2 to read in its entirety as follows:

"Section 5.2.    Covenants related to the Acquisition.    Until payment in full
of the Offer Loan, unless Borrower obtains Lender's prior written consent
waiving or modifying any of Borrower's covenants hereunder in any specific
instance, Borrower agrees as follows:

(a)Borrower shall not waive or amend either the Acceptance Condition or the
Funds Condition without the prior consent in writing of Lender which can be
given or withheld in the Lender's sole discretion for any reason whatever (but
in respect of the Funds Condition, on the basis that the Lender will treat
itself as being bound by Rule 13 of the Code as if it were subject to the
jurisdiction of the Takeover Panel).

(b)Borrower shall not increase the purchase price for the Target Shares
specified in the Press Release without the prior consent in writing of Lender
which can be given or withheld in Lender's sole discretion for any reason
whatever.

(c)Borrower shall provide to Lender copies of all announcements relating to the
Offer promptly following, but in any case no more than two Business Days
following, such announcements being made.

(d)Upon and after the Unconditional Date, Borrower will, and it will cause its
Subsidiaries, (to the extent within its control provided that to the extent that
it is not within the control of the Borrower it shall use all reasonable
endeavours so far as it is able, including, but not limited to, any influence it
may have with the board of directors of Target) to maintain immediately
available funds held by Target Group or any other

3

--------------------------------------------------------------------------------

Subsidiary of Borrower that controls Target in an amount equal to at least the
Paydown Amount until such funds in an amount equal to the Paydown Amount are
paid to Lender for application to the aggregate unpaid principal of the Loans.

(e)Borrower will direct Lender to fund the Offer Loan to CIBER UK Limited and
will procure that CIBER UK Limited holds the Offer Loan until it is required to
pay consideration to the Target Shareholders pursuant to the terms of the Offer.

(f)Borrower shall use all reasonable endeavours to settle its obligations to
Target Shareholders who have accepted the Offer as at the Unconditional Date
pursuant to the terms of the Offer as soon as practicable after the
Unconditional Date.

(g)Borrower will not request, nor will Lender be required to make, Loans or
issue Letters of Credit from the date on which it makes the Offer Loan to the
date on which the Paydown Amount is paid in full.

(h)Borrower will use the proceeds of the Offer Loan solely to fund the
Acquisition and for no other purpose."

        6.    Clean-Up Period.    Notwithstanding any term of this Amendment and
the Other Agreements, during the Clean-Up Period references to any Affiliate of
the Borrower in Section 8.1(c) of the Loan Agreement and the analogous
provisions of the Other Agreements will not include any Person which is a member
of the Target Group as at the Unconditional Date.

        7.    Certain Funds.

        (a)  Notwithstanding any term of the Loan Agreement as amended by this
Amendment, including without limitation Section 2.1 of the Loan Agreement, and
the Other Agreements, and except as provided in subparagraph (b) below, during
the Certain Funds Period the Lender is not entitled to: (i) refuse to
participate in or make available the Offer Loan; (ii) cancel the Commitment;
(iii) exercise any right of rescission or similar right or remedy which it may
have in relation to the Offer Loan; or (iv) accelerate or cause early repayment
of the Offer Loan.

        (b)  The Lender may exercise any of the rights set forth in subparagraph
(a) above if (i) the Borrower has not satisfied all of the conditions precedent
set forth in Paragraph 10 hereof; (ii) a Major Representation is not correct or
will not be correct immediately after the Offer Loan is made; or (iii) a Major
Default is outstanding or will result from the making of the Offer Loan provided
that such Major Default has not occurred as a result of the Lender taking any
action under Article IX of the Agreement as a result of any Event of Default
which is not a Major Default.

        (c)  Nothing in this Paragraph 7 will affect the rights of the Lender in
respect of any outstanding Event of Default upon expiry of the Certain Funds
Period irrespective of whether that Event of Default occurred during the Certain
Funds Period or not.

        8.    Consent to Acquisition.    Upon satisfaction of the conditions
precedent set forth in Paragraph 10 hereof, the Lender hereby consents to the
Offer and the Acquisition and hereby waives any breaches of the Loan Agreement
and the Other Agreements arising as result of, or in connection with the Offer
and the Acquisition.

        9.    No Other Changes.    Except as explicitly amended by this
Amendment, all of the terms and conditions of the Loan Agreement shall remain in
full force and effect and shall apply to any Loan or Letter of Credit
thereunder. This Amendment complies with Section 11.5 of the Loan Agreement. The
Borrower acknowledges that the Lender has not committed to make any further
amendments or modifications to the Loan Agreement or any other agreement or
instrument beyond the amendments

4

--------------------------------------------------------------------------------


made herein, and that any further amendments or modifications to the Loan
Agreement remain in the sole discretion of the Lender.

        10.  Conditions Precedent.    This Amendment shall be effective when the
Lender shall have received an executed original hereof, together with each of
the following, each in substance and form acceptable to the Lender in its sole
discretion:

        (a)  The Amended and Restated Promissory Note, duly executed on behalf
of the Borrower.

        (b)  Evidence of the inclusion of the Acceptance Condition in the Offer
Document.

        (c)  The Offer Document which substantially reflects the terms and
conditions of the Press Release, together with any other amendments thereto.

        (d)  A certificate by the President of the Borrower certifying that the
Borrower has complied with each of the conditions set forth in the amendment to
Section 5.2 provided for in Paragraph 5 above as if each such condition were
effective during the period from the date hereof to and including the date on
which each of the conditions precedent set forth in this Paragraph 10 are
satisfied.

        (e)  A copy of an announcement in accordance with Rule 17.2 of the Code
confirming that the Acceptance Condition has been satisfied (and for this
purpose, the Borrower acknowledges that it shall not be permitted to waive the
Acceptance Condition without the prior consent in writing of the Lender).

        (f)    A written representation from the Borrower that Target holds
immediately available funds in an amount equal to at least the Paydown Amount as
at the Unconditional Date.

        (g)  A guaranty, properly executed by CIBER UK Limited, pursuant to
which CIBER UK Limited unconditionally guarantees the full and prompt payment of
all Liabilities.

        (h)  A pledge, properly executed by the Borrower, to the Lender of all
of the unconditionally allotted or issued shares in CIBER UK Limited.

        (i)    A pledge, properly executed by the Borrower, to the Lender of the
Target Shares held by the Borrower.

        (j)    The Acknowledgment and Agreement of Guarantors set forth at the
end of this Amendment, duly executed by each Guarantor.

        (k)  A Certificate of the Secretary of the Borrower certifying as to
(i) the resolutions of the board of directors of the Borrower approving the
execution and delivery of this Amendment, (ii) the fact that the certificate of
incorporation and bylaws of the Borrower, which were certified and delivered to
the Lender pursuant to the Secretary's Certificate of the Borrower's secretary
or assistant secretary dated as of September 24, 2001 continue in full force and
effect and have not been amended or otherwise modified except as set forth in
the Certificate to be delivered, and (iii) certifying that the officers and
agents of the Borrower who have been certified to the Lender, pursuant to the
Secretary's Certificate of the Borrower's secretary dated as of September 24,
2001, as being authorized to sign and to act on behalf of the Borrower continue
to be so authorized or setting forth the sample signatures of each of the
officers and agents of the Borrower authorized to execute and deliver this
Amendment, the Amended and Restated Promissory Note and all other documents,
agreements and certificates on behalf of the Borrower.

        (l)    An opinion of the Borrower's counsel as to the matters set forth
in Paragraphs 11(a) and 11(b) hereof and as to such other matters as the Lender
shall require.

5

--------------------------------------------------------------------------------




Capitalized terms used in Paragraph 6 and this Paragraph 10 which are defined in
Paragraph 2 hereof or in the Loan Agreement have the same meanings as defined
therein, unless otherwise defined in this Amendment.

        11.  Borrower's Representations and Warranties.    The Borrower hereby
represents and warrants to the Lender as follows:

        (a)  The Borrower has all requisite corporate power and authority to
execute this Amendment and the Amended and Restated Promissory Note and to
perform all of its obligations hereunder, and this Amendment and the Amended and
Restated Promissory Note have been duly executed and delivered by the Borrower
and constitute the legal, valid and binding obligation of the Borrower,
enforceable in accordance with its terms.

        (b)  The execution, delivery and performance by the Borrower of this
Amendment and the Amended and Restated Promissory Note have been duly authorized
by all necessary corporate action and do not (i) require any authorization,
consent or approval by any governmental department, commission, board, bureau,
agency or instrumentality, domestic or foreign, (ii) violate any provision of
any law, rule or regulation or of any order, writ, injunction or decree
presently in effect, having applicability to the Borrower, or the certificate of
incorporation or by-laws of the Borrower, or (iii) result in a breach of or
constitute a default under any indenture or loan or credit agreement or any
other agreement, lease or instrument to which the Borrower is a party or by
which it or its properties may be bound or affected.

        (c)  All of the representations and warranties contained in Article IV
of the Loan Agreement are correct on and as of the date hereof as though made on
and as of such date, except to the extent that such representations and
warranties relate solely to an earlier date.

        12.  References.    All references in the Loan Agreement to "this
Agreement" shall be deemed to refer to the Loan Agreement as amended hereby; and
any and all references in the Security Documents to the Loan Agreement shall be
deemed to refer to the Loan Agreement as amended hereby.

        13.  No Other Waiver.    Except as set forth in Paragraph 8 hereof, the
execution of this Amendment and acceptance of the Amended and Restated
Promissory Note and any documents related hereto shall not be deemed to be a
waiver of any default or Event of Default under the Loan Agreement or breach,
default or event of default under any Security Document or other document held
by the Lender, whether or not known to the Lender and whether or not existing on
the date of this Amendment.

        14.  Costs and Expenses.    The Borrower hereby reaffirms its agreement
under the Loan Agreement to pay or reimburse the Lender on demand for all costs
and expenses incurred by the Lender in connection with the Loan Documents,
including without limitation all reasonable fees and disbursements of legal
counsel. Without limiting the generality of the foregoing, the Borrower
specifically agrees to pay all fees and disbursements of counsel to the Lender
for the services performed by such counsel in connection with the preparation of
this Amendment and the documents and instruments incidental hereto. The Borrower
hereby agrees that the Lender may, at any time or from time to time in its sole
discretion and without further authorization by the Borrower, make a loan to the
Borrower under the Loan Agreement, or apply the proceeds of any loan, for the
purpose of paying any such fees, disbursements, costs and expenses.

        15.  Miscellaneous.    This Amendment and the Acknowledgment and
Agreement of Guarantors may be executed in any number of counterparts, each of
which when so executed and delivered shall be deemed an original and all of
which counterparts, taken together, shall constitute one and the same
instrument.

6

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.

WELLS FARGO BANK, NATIONAL ASSOCIATION   CIBER, INC.
By:


--------------------------------------------------------------------------------


 
By:


--------------------------------------------------------------------------------

Name: John R. Hall   Name: Mac J. Slingerlend Its: Vice President   Its:
President

7

--------------------------------------------------------------------------------




ACKNOWLEDGMENT AND AGREEMENT OF GUARANTORS


        The undersigned, each a guarantor of the indebtedness of CIBER, INC.
(the "Borrower") to Wells Fargo Business Credit, Inc. (the "Lender") pursuant to
a separate Guaranty (each, a "Guaranty"), hereby (i) acknowledges receipt of the
foregoing Amendment; (ii) consents to the terms and execution thereof;
(iii) reaffirms its obligations to the Lender pursuant to the terms of its
Guaranty; and (iv) acknowledges that the Lender may amend, restate, extend,
renew or otherwise modify the Loan Agreement and any indebtedness or agreement
of the Borrower, or enter into any agreement or extend additional or other
credit accommodations, without notifying or obtaining the consent of the
undersigned and without impairing the liability of the undersigned under its
Guaranty for all of the Borrower's present and future indebtedness to the
Lender.

    DIGITERRA, INC.,
a Delaware corporation
 
 
By:
/s/        

--------------------------------------------------------------------------------

    Name: Mac J. Slingerland     Its: Chairman of the Board and Vice President


 
 
CIBER ASSOCIATES, INC.,
a Delaware corporation
 
 
By:
/s/        

--------------------------------------------------------------------------------

    Name: Mac J. Slingerland     Its: President


 
 
CIBER, INTERNATIONAL, INC.,
a Delaware corporation
 
 
By:
/s/        

--------------------------------------------------------------------------------

    Name: Mac J. Slingerland     Its: President and CEO

8

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.1



ACKNOWLEDGMENT AND AGREEMENT OF GUARANTORS
